DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species I, claims 1-7 and 10, in the reply filed on January 11, 2021 is acknowledged. The traversal is on the ground(s) that "the Restriction Requirement does not explain why each identified invention lacks unity with each other group (i.e. why there is no single general inventive concept) specifically describing the unique special technical feature of each group". This is not found persuasive because when a generic claim (i.e. claim 1) is anticipated by or obvious over the prior art, as was demonstrated by the Examiner's a posteriori showing of Lack of Unity in the office action mailed on November 17, 2020, that generic claim does not constitute a special technique feature that defines a contribution over the prior art. Accordingly, any species of the generic invention will necessarily lack unity of invention, inasmuch as the common technical feature shared among those species is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8, 9 and 11-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 4, 2019 and September 12, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings (Figs. 7 and 24) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "63" ([0121], line 2 of publication); "171" ([0155], line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings (Fig. 24) are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "71".  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or 

Specification
The disclosure is objected to because of the following informalities: Typographical errors. Changing "SnO2" to "SnO2", "InSbO4" to "InSbO4", "CuInO2" to "CuInO2", "MgIn2O4" to "MgIn2O4", "ZnSnO3" to ZnSnO3" (first occurrence: [0104]); "SiO2" to "SiO2" (first occurrence: [0166]); "CF4" to CF4", "CHF3" to "CHF3", "CH2F2" to "CH2F2", "CH3F" to "CH3F", "C4H8" to "C4H8", "C4H6" to "C4H6", "C5HF7" to "C5HF7", "CH4" to "CH4", "C2H4" to "C2H4", "O2" to "O2", "N2" to "N2" (first occurrence: [0172]); "H2" to "H2" (first occurrence: [0173])
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: Inconsistent terminology. Adding "layer" after "wiring" (claim 4, line 3) is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are is/are rejected under 35 U.S.C. 102(a)1(1)/102(a)(2) as being anticipated by Lee et al. (2017/0170238).
As for claim 1, Lee et al. show in Figs. 1, 11 and related text an imaging device 1, comprising: 
a semiconductor substrate 200 having a first side 201b and a second side 201a opposite the first side; 
a photoelectric conversion unit 274/272/266/233 on the first side of the semiconductor substrate; 
a multilayer wiring layer 220 on the second side of the semiconductor substrate; 
a through electrode 231/229 that extends between the photoelectric conversion unit and the multilayer wiring layer, wherein the multilayer wiring layer includes a local wiring layer 217, and 
wherein a second end of the through electrode is in direct contact with the local wiring layer. 



As for claim 3, Lee et al. show the semiconductor substrate includes a light incident surface 201b at the first side of the semiconductor substrate (Fig. 1). 

As for claim 4, Lee et al. show an interlayer insulating film 221 between a front surface 201a of the semiconductor substrate and the local wiring, wherein the front surface is at the second side of the semiconductor substrate, and wherein the local wiring layer is separated from the front surface of the semiconductor substrate by the interlayer insulating film (Fig. 1). 

As for claim 5, Lee et al. show an insulating film 260c/245/240 between the lower electrode and the light incident surface of the semiconductor substrate (Fig. 1). 

As for claim 6, the through electrode is formed from a metal ([0065], lines 9-11; [0067], lines 11-12). 

As for claim 7, the through electrode is formed from at least one of Al, Ti, Co, Hf, Ta, Cu, and W ([0065], lines 9-11; [0067], lines 11-12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0170238, hereinafter Lee'8) in view of Lee et al. (2018/0013961, hereinafter Lee'1).
Lee'8 disclosed substantially the entire claimed invention, as applied to claim 1 above, including a plurality of pixels 2110 (Fig. 11; [0060]; [0236]), wherein each of the pixels includes a first photodiode 204 formed in the semiconductor substrate (Fig. 1).

Lee'1 teaches in Figs. 1, 3 and related text each of the pixels 12 includes a second photodiode PD2 (or PD3) formed in the semiconductor substrate ([0043]).
Lee'8 and Lee'1 are analogous art because they are directed to an imaging device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee'8 with the specified feature(s) of Lee'1 because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form a second photodiode in the semiconductor substrate in each of the pixels, as taught by Lee'1, in Lee'8's device, in order to increase the number of pixels and improve sensitivity of the pixels (Lee'1: [0006] and [0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811